        Case 1:18-cv-00140-ELR Document 46 Filed 07/30/19 Page 1 of 10




                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION


PROTEGRITY CORPORATION,
a Cayman Islands company,

and                                            Case No. 1:18-cv-140-ELR

PROTEGRITY USA, INC.,
a Delaware corporation,

                          Plaintiffs,

      v.

ELAVON INC.,

                          Defendant.

          PLAINTIFFS’ PROTEGRITY CORPORATION
  AND PROTEGRITY USA, INC. MOTION TO AMEND SCHEDULING
              ORDER AND REOPEN DISCOVERY

      Plaintiffs Protegrity Corporation and Protegrity USA, Inc. (collectively

“Protegrity” or “Plaintiffs”) hereby request that the Court amend the scheduling

order, (Dkt. 30), and reopen discovery for four additional months in conjunction

with the contemporaneously filed Motion to Amend. As grounds for its motion,

Protegrity states the following.
       Case 1:18-cv-00140-ELR Document 46 Filed 07/30/19 Page 2 of 10




 I.   BACKGROUND

      On October 5, 2018, Protegrity served its First Set of Interrogatories on

Defendant Elavon Inc. (“Elavon”). Among the six (6) interrogatories, was

Interrogatory No. 1 which asked: “Please state each and every reason you contend

that you did not breach the Software Agreement signed March 23, 2012.” (Dkt. 40)

Ex. 5 at 2. On November 5, 2018, Elavon responded, side-stepping the answer,

claiming the interrogatory was vague and ambiguous and denying any breach.

There was no mention of the Langford Hotel nor Agilysys, Inc. (“Agilysys”).

      During a meet and confer on January 30, 2019, following Elavon’s non-

responsive answer to Interrogatory 1, Protegrity represented that Elavon has been

caught “red-handed” as to Langford Hotel. Exhibit C. Elavon then

“supplemented” its answer to Interrogatory 1 on March 8, 2019, identifying

Agilysis for the first time.   (Dkt. 40) Ex. 5. Specifically, Elavon served its

Supplemental Answers to Protegrity’s First Set of Interrogatories, in which

Agilysys was identified for the first time as a potential defendant due to its

relationship to the Langford Hotel, the entity responsible for the first instance of

infringement Protegrity is aware of. (Id.) In those responses, Elavon stated that

Agilysys is a “remarketer selling access to Elavon services.” (Id. at 4.) The term

“Elavon Services” is defined to include only Elavon’s payment processing and

                                         2
           Case 1:18-cv-00140-ELR Document 46 Filed 07/30/19 Page 3 of 10




gateway services and does not include Agilysys’ services. (Dkt. 40) Ex. 1 at 32.

Upon viewing Agilysys’ website,1 Protegrity determined that Agilysys is not a

remarketer or reseller, but rather, Agilysys incorporates its payment processing

services with Elavon’s Services, which is in violation of the Software License

between Protegrity and Elavon.

         Accordingly, on March 29, 2019, counsel for Protegrity sent a termination

letter to counsel for Elavon giving notice and a “30 day opportunity to cure by

terminating all services being provided to Agilysys and its End Users.”       See

Exhibit A. After not receiving a substantive response, Protegrity sent Elavon a

confirmation letter on May 2, 2019. Exhibit B. Elavon’s delay in responding

circumvented the purpose of discovery and left Protegrity with no option to

proceed under the current scheduling order. Elavon belatedly claimed not to be in

breach but otherwise never substantively responded to the breach. This gave rise

to Protegrity’s currently pending Motion to Amend and corresponding Amended

Complaint.

         As set forth below, Protegrity respectfully requests the Court reopen

discovery to determine whether there are other entities like Agilysys that Elavon




1
    www.agilysis.com (last visited July 30, 2019).
                                                     3
         Case 1:18-cv-00140-ELR Document 46 Filed 07/30/19 Page 4 of 10




failed to identify during the original discovery period, because there has not been

undue delay and Elavon would not be prejudiced.

II.   ARGUMENT

      A.     Legal Standard

      If a court has issued its scheduling order, the movant must demonstrate good

cause under Rule 16(b) to modify that order. Fed. R. Civ. P. 16(b), (e); see also

Sosa v. Airprint Sys., Inc., 133 F.3d 1417, 1418 n. 2, 1419 (11th Cir. 1998); Wolf

Designs, Inc., v. DHR & Co., 231 F.R.D. 430, 436 (N.D. Ga. 2005); Datastrip

Intern. Ltd. v. Intacta Tech., Inc., 253 F. Supp. 2d 1308, 1317 (N.D. Ga. 2003)

(“Courts evaluating motions to amend ... must apply the good cause rubric of Rule

16 before considering whether amendments are proper under Rule 15 ....”). “To

establish good cause, the party seeking the extension must establish that the

schedule could not be met despite the party’s diligence.” Hemispherx Biopharma,

Inc. v. Mid-South Capital, Inc., 2013 WL 12336168, at *2 (N.D. Ga. Sept. 5,

2013).

      Furthermore, if the moving party sought the needed information before the

deadline, then the moving party can establish the diligence necessary to show good

cause. Stephens v. Alltran Financial, LP, 325 F.R.D. 711, 712 (N.D. Ga. 2018).




                                         4
       Case 1:18-cv-00140-ELR Document 46 Filed 07/30/19 Page 5 of 10




      B.     Good Cause Exists to Amend the Scheduling Order

      In the Second Revised Joint Preliminary Report and Discovery Plan (Dkt.

29) at 4 (the “Discovery Plan”), the Court stated that “[a]mended and supplemental

pleadings must be filed in accordance with the time limitations and other

provisions of Fed. R. Civ. P. 15.” (Id.) The Court then asked the parties to “[l]ist

separately any amendments to the pleadings that the parties anticipate will be

necessary” in which Protegrity stated that “[a]mendments to the pleadings may . . .

be necessary based on information determined during discovery.” (Id. at 5.)

      The Discovery Plan contemplates that other parties may be necessary to this

action. (Dkt. 29) at 4 (“The parties shall have a continuing duty to inform the

Court of any contentions regarding unnamed parties necessary to this action”).

Here, Protegrity was unable to determine whether Agilysys would be a proper

party or whether further discovery into Agilysys would be necessary until after

Elavon responded (or indeed, did not respond) to Protegrity’s cure letter and after

Elavon thereafter refused to consent to an amendment. Protegrity was unable to

submit any amendments to this Court until it was sure that Elavon was not going to

cure the violations identified in Protegrity’s March 29, 2019 letter or fulfill its

obligations under the Federal Rules of Civil Procedure to fully respond to

Protegrity’s discovery requests.

                                         5
       Case 1:18-cv-00140-ELR Document 46 Filed 07/30/19 Page 6 of 10




      Prior to Elavon’s responses to discovery and lack of response to Protegrity’s

letter, Protegrity had no way to determine whether Agilysys would be a necessary

party to this action. Elavon’s Initial Disclosures, served on March 28, 2018,

identified no Agilysys employees. Exhibit D. In fact, Protegrity requested Elavon

to “[i]dentify by name any entities that are using or have used Protegrity

Software,” in its First Set of Interrogatories. However, Elavon did not disclose

Agilysys in its initial responses to those interrogatories, served on November 7,

2018, choosing instead to provide boilerplate objections.

      The Court scheduled this case for an 8-month discovery track (Dkt. 30),

which ended on June 5, 2019. As shown in Exhibit A, Protegrity was anticipating

a substantive response to its 30-day cure letter, sent on March 29, 2019. If Elavon

had terminated all services being provided to Agilysys and its End Users, there

would be no need to file the Amended Complaint. However, no response was

received.

      Protegrity was essentially stonewalled into believing that Elavon would

provide a substantive response within the deadlines set for discovery. However,

Elavon did not provide a substantive response.

      Protegrity respectfully requests an additional four months for discovery into

other entities that Elavon improperly entangled itself with that would be in

                                         6
       Case 1:18-cv-00140-ELR Document 46 Filed 07/30/19 Page 7 of 10




violation of the now-terminated license agreement.       As described Protegrity’s

Response to Elavon’s Motion for Summary Judgment, Elavon is in breach of the

license agreement by not providing the “Combined Services” to “End Users” as

defined by the agreement, among other reasons, thereby making it liable for

copyright infringement and trade secret misappropriation. No expert discovery has

taken place due to Elavon’s reluctance in participating in discovery. Protegrity is

requesting discovery be re-opened to determine the full extent of Elavon’s breach.

      Protegrity would be prejudiced if the scheduling order is not amended and

discovery is re-opened. Due to Elavon’s failure to respond to the March 29, 2019

letter, Protegrity was forced to delay its taking of discovery. Had Elavon cured the

violations described in the March 29, 2019 letter, this case would have been

dismissed. As a result and in an effort to save judicial resources, discovery was put

on hold.   Instead of curing, Elavon chose to remain silent, waiting until the

discovery period ended so that the parties would only have the cherry-picked

documents provided by Elavon to work with on summary judgment. As described

in Protegrity’s Response to Elavon’s Motion for Summary Judgment, the way in

which Elavon breached the agreement and infringed Protegrity’s intellectual

property invokes more than just Agilysys. In a case of letting no good deed go

unpunished, Protegrity would be unable to determine the full extent of Elavon’s

                                         7
       Case 1:18-cv-00140-ELR Document 46 Filed 07/30/19 Page 8 of 10




breach without an amendment of the scheduling order and the re-opening of

discovery.

      Four months is a reasonable amount of time to reopen discovery. Elavon

related to Protegrity during a meet and confer conference that there are potentially

thousands of Elavon “customers” who have been operating in the same manner as

the Langford Hotel. (Dkt. 40) Ex. B at 10. Therefore, based on Elavon’s responses

to Protegrity’s interrogatory requests, these “customers” are likely to be running

highly confidential information like credit card numbers through an unauthorized

entity like Agilysys using Protegrity Software, which is precisely what the license

agreement was drafted to avoid. As such, it is reasonable to reopen discovery for

an additional four months in order to get a full accounting of Elavon’s breach.

 III. CONCLUSION

      Based on the foregoing, Protegrity respectfully requests discovery be

reopened for an additional four months.




                                          8
       Case 1:18-cv-00140-ELR Document 46 Filed 07/30/19 Page 9 of 10




Date: July 30, 2019                      /s/Vernon M. Strickland
                                         David M. Pernini
                                         Georgia Bar No. 572399
                                         Vernon M. Strickland
                                         Georgia Bar No. 345346
                                         WARGO & FRENCH, LLP
                                         999 Peachtree Street, NE
                                         26th Floor
                                         Atlanta, Georgia 30309
                                         Telephone: (404) 853-1500
                                         Facsimile: (404) 853-1506
                                         dpernini@wargofrench.com
                                         vstrickland@wargofrench.com

                                         Stefan V. Stein
                                         Cole Carlson
                                         William V. Stein
                                         GrayRobinson, P.A.
                                         401 East Jackson Street, Suite 2700
                                         P.O. Box 33324
                                         Tampa, Florida 33602
                                         Tel: 813-273-5000
                                         Fax: 813-273-5145
                                         stefan.stein@gray-robinson.com
                                         cole.carlson@gray-robinson.com
                                         william.stein@gray-robinson.com

                                         Counsel for Plaintiffs Protegrity
                                         Corporation and Protegrity USA, Inc.




                                     9
       Case 1:18-cv-00140-ELR Document 46 Filed 07/30/19 Page 10 of 10




                         CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that on July 30, 2019 a true and correct copy of the

foregoing has been furnished via electronic mail to all counsel of record.

                                              /s/ Vernon M. Strickland
                                              ATTORNEY




                                         10
